DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-15 and 17-20 are currently pending for examination. 

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered.

In response to the objections of claims 8 and 18, the claim objections have been withdrawn in response to the applicant’s amendment.

	In response to the non-statutory double patenting rejections, the pending claims remain rejected until a terminal disclaimer is submitted and approved.

	In response to the dependent claims 7 and 17, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is approved to overcome the non-statutory double patenting rejections.
	In response to the applicant arguments that Merle’s “flight control input system 32” fails to reasonably teach the claim limitation “flight condition data”, Merles at paragraph [0017] clearly discloses the “flight control input system 32” controls the roll and pitch, wing flaps and movements of the aircraft. By using the broadest reasonable interpretation, roll and pitch, wing flaps and movements of the aircraft are considered as flight condition data because roll and pitch controls the stability of the aircraft to fly in a safe condition.

	In response to the applicant arguments that Merle fails to teach the claim limitation “wherein the report comprises suggested adjustments to at least one aircraft configuration metric to reduce the workload for the aircraft pilot” as recited in claims 1 and 11, Merles at paragraph [0026] discloses:
“Based on a comparison of the human parameter data 118 and aircraft controls interaction data 128 with the threshold data 134, the perseverance control module 102 sets alert data 116 for use by the UI control module 100, outputs one or more control signals 136 for the automatic flight system 16 and outputs one or more control signals 138 for the notification system 17.  The one or more control signals 136, when received by the automatic flight system 16, cause the automatic flight system 16 to activate the AFCS.  The one or more control signals 138, when received by the notification system 17, cause the control module of the notification system 17 to output a notification to the cockpit.”.
In other words, if the aircraft determines the workload of the pilot exceeds a threshold then the aircraft generates an alert notification that comprises of the activation of the automatic flight control system (analogous to “adjustments to at least one aircraft configuration metric”) to reduce the workload of the pilot.
	Therefore, claims 1 and 11 remain rejected based on the reasons provided.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merle (Pub. No.: US 2015/0123820 A1).

Regarding claim 1, Merle teaches a pilot monitoring system Abstract, Fig. 1, Fig. 2 comprising: 
one or more physiological sensors for detecting physiological conditions of an aircraft pilot (Fig. 1, human monitoring system 12, and Fig. 2, human parameter data 18, para [0012], “In one example, the human monitoring system 12 includes a perspiration monitoring system 24, an eye monitoring system 26, a heart rate monitor or sensor 28 and a cerebral activity monitoring system 30.”); and 
a smart device (Fig. 1, Fig. 2, pilot focalization control system 20) in communication with a flight management system (Fig. 1, flight control system 14, or Fig. 2, 128), wherein the smart device includes program code configured to 
receive flight condition data (Fig. 1, flight control input system 32) and aircraft configuration data (Fig. 1, switch system 34) about the aircraft from the flight management system (Fig. 1, para [0017], “As will be discussed herein, the pilot input received by the flight control input system 32 or pilot interaction with the flight control input system 32 is used by the focalization control module 20 to determine a focalization of the pilot and/or to adjust or change a focalization of the pilot.” and para [0018], “As will be discussed herein, the pilot input received by the switch system 34 can be used by the focalization control module 20 to determine a focalization of the pilot and/or to adjust or change a focalization of the pilot.”. The pilot focalization control system 20 receives data from the flight control input system 32 and switch system 34), 
receive physiological condition data about the aircraft pilot from the one or more physiological sensors (Fig. 1 and para [0011]. The pilot focalization control system 20 receives data from the human monitoring system 12), and 
output a report indicating a workload for the aircraft pilot based upon the flight condition data, the aircraft configuration data, and the physiological condition data (Fig. 1, para [0011], “As will be discussed in greater detail herein, the focalization control module 20 receives inputs from the human monitoring system 12, flight control system 14 and user interface 18, and based on these inputs generates one or more control signals for the automatic flight system 16 and the notification system 17, and generates alert data for the user interface 18.” and para [0022], “Based on the data and sensor signals, the focalization control module 20 determines a focalization state of the pilot and outputs one or more alerts to the user interface 18 and/or one or more control signals to the notification system 17 to redirect or change the focus of the pilot.”. Generate an alert based on signals received from human monitoring system 12, flight control input system 32 and switch system 34),
wherein the report comprises suggested adjustments to at least one aircraft configuration metric to reduce the workload for the aircraft pilot (para [0026], “Based on a comparison of the human parameter data 118 and aircraft controls interaction data 128 with the threshold data 134, the perseverance control module 102 sets alert data 116 for use by the UI control module 100, outputs one or more control signals 136 for the automatic flight system 16 and outputs one or more control signals 138 for the notification system 17.  The one or more control signals 136, when received by the automatic flight system 16, cause the automatic flight system 16 to activate the AFCS.  The one or more control signals 138, when received by the notification system 17, cause the control module of the notification system 17 to output a notification to the cockpit.”. The notification comprises of the activation of the automatic flight control system to reduce the workload of the pilot).  

Regarding claim 2, Merle teaches the system of claim 1, wherein the program code is further configured to 
compare the flight condition data with a flight condition threshold to determine a flight condition workload component (para [0030], “For example, the method determines if pilot input to the flight control input system 32 exceeds a threshold amount for a given flight phase, including, but not limited to, if a pilot input to the stick is greater than a threshold stick input for the flight phase, if a pilot input to the rudder control is greater than a threshold input for the flight phase or if pilot input to the throttle is greater than a threshold input for the flight phase.”), 
compare the aircraft configuration data with an aircraft configuration threshold to determine an aircraft configuration workload component (Fig. 2, switch data 132, para [0030], “The method also determines, if the switch input data 132 exceeds a threshold for the flight phase.  For example, the method determines if the input received to a particular switch of the switch system 34 is acceptable or within threshold limits for the given flight phase.”), and 
apply a first weight to the flight condition workload component and a second weight to the aircraft configuration workload component, 
wherein the report is further based upon the weighted flight condition workload component and the weighted aircraft configuration workload component (Para [0011], “As will be discussed in greater detail herein, the focalization control module 20 receives inputs from the human monitoring system 12, flight control system 14 and user interface 18, and based on these inputs generates one or more control signals for the automatic flight system 16 and the notification system 17, and generates alert data for the user interface 18.”. A weight is applied by the focalization control module 20 if the determinations of the flight control system and switch system exceed the thresholds).  

Regarding claim 3, Merle teaches the system of claim 2, wherein the program code is further configured to compare the physiological condition data with a physiological condition threshold to determine a physiological condition workload component, and apply a third weight to the physiological condition workload component, wherein the report is further based upon the weighted physiological condition workload component (para [0026], “When the human parameter data 118 and aircraft controls interaction data 128 is received, the perseverance control module 102 retrieves from the threshold datastore 104, threshold data 134.  Based on a comparison of the human parameter data 118 and aircraft controls interaction data 128 with the threshold data 134, the perseverance control module 102 sets alert data 116 for use by the UI control module 100, outputs one or more control signals 136 for the automatic flight system 16 and outputs one or more control signals 138 for the notification system 17.”. A weight is applied by the focalization control module 20 if the determinations of the human parameter data exceeds the threshold).  

Regarding claim 4, Merle teaches the system of claim 2, wherein at least one of the flight condition threshold or the aircraft configuration threshold is based upon predefined settings specific to the aircraft pilot or a data model defining a physiological fatigue threshold specific to the aircraft pilot (para [0024], “The threshold datastore 104 stores various expectations or thresholds for determining a focalization state of the pilot. For example, the threshold datastore 104 stores a … a threshold for pilot input to the flight control input system 32 for a given flight phase and a threshold for pilot input to the switch system 34 for a given flight phase. In various embodiments, one or more of the thresholds are predefined (e.g., factory set). As can be appreciated, the threshold datastore 104 is any non-volatile memory type that stores the information over the repeated operation of the aircraft 10.”).  

Regarding claim 5, Merle teaches the system of claim 1, wherein the smart device comprises an electronic flight bag (Fig. 1, notification system 17), and wherein the report comprises at least one of an in-flight indicator of the workload for the aircraft pilot during a flight (para [0020], “The notification system 17 is in communication with the focalization control module 20 over the interconnection architecture 22. The notification system 17 includes one or more systems or devices that communicate an alert to a pilot of the aircraft 10 through any suitable mechanism, such as haptic and/or visual. … As will be discussed, the notification system 17 communicates one or more alerts to the pilot of the aircraft 10 based on the detection of focalization by the focalization control module 20.”), a predictive indicator of the workload for the aircraft pilot at a future time, or a post-flight report of the workload for the aircraft pilot throughout the flight.  

Regarding claim 9, Merle teaches the system of claim 1, wherein the aircraft configuration data comprises data about at least one of power settings of the aircraft (para [0018], “In the example of an electrical switch, the input from the pilot or interaction of the pilot with the switch generates one or more signals that are transmitted to a switch control module, and the switch control module generates control signals to control one or more components of the aircraft 10 based on input from the pilot to the switch.”), a position of landing gear on the aircraft, a position of wing flaps on the aircraft, a weight of the aircraft, a balance of the aircraft, a number of crew members on the aircraft, a spectral content of noise in the aircraft, a current fuel consumption rate for the aircraft, or a current fuel load for the aircraft.  

Regarding claim 10, Merle teaches the system of claim 1, wherein the physiological sensors are configured to detect physiological condition data comprising at least one of a heart rate of the aircraft pilot (para [0012], a heart rate monitor 28), a heart rate variability of the aircraft pilot, a blood oxygen saturation level of the aircraft pilot, an electrical activity from the brain of the aircraft pilot, an electrical activity from the heart of the aircraft pilot, a respiration rate of the aircraft pilot, electrodermal activity of the aircraft pilot, or eye movement of the aircraft pilot.

Regarding claim 11, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 14, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a method that is performed by the system of claim 9. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a method that is performed by the system of claim 10. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merle (Pub. No.: US 2015/0123820 A1) in view of Wilson (Pub. No.: 2016/0332567 A1).

Regarding claim 8, Merle teaches the system of claim 1, wherein the flight condition data comprises data about roll, pitch, yaw and throttle data to control the aircraft speed and direction but fails to expressly teach at least one of a weather condition proximate an aircraft flown by the pilot during flight, an altitude of the aircraft during flight, a wind condition proximate the aircraft during flight, a deviation of the aircraft from a planned route, an amount of turbulence experienced by the aircraft during flight, a total flight time for the aircraft, a distance traveled by the aircraft during flight, or an ambient lighting condition proximate the aircraft during flight.
However, in the same field of pilot monitoring system, Wilson teaches a system receives roll, pitch and yaw inputs to detect a deviation of the aircraft from a planned route. See abstract “The tactile feedback may be provided to a vehicle operator in response to data gathered from external, headset integrated or aircraft integrated navigation sensors, such as may be used to identify navigational deviations outside of pre-established tolerances” and para [0015], “In yet another example, the vehicle navigation sensor may be an attitude and heading reference system (AHRS), where the AHRS may provide navigation information, such as a calculated attitude input including a roll input, a pitch input, and a yaw input. The raw input may be compared 130 to the vehicle operation alert threshold, where the threshold may include a maximum heading deviation amount, a maximum heading deviation rate, or another threshold.”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Merle’s flight control input system 32 to provide deviation of the aircraft based on the roll, pitch and yaw inputs to alert the pilot to correct the aircraft’s direction or to alleviates the pilot’s workload.

Regarding claim 18, recites a method that is performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhao (Pub. No.: US 2018/0178808 A1) teaches a system that predicts a fatigue status of a driver based on the driver physiological data, surrounding environmental data and vehicle control data. See Fig. 2 and para [0011].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685